We have again reviewed the testimony in this case and adhere to our conclusion that same did not support any theory that the court should have submitted to the jury the issue as to whether Rosa Patton was an accomplice. So believing, we also reaffirm that there was no error in refusing appellant's special charge seeking to have the jury told that she was such accomplice. We would uphold the refusal of such charge which contained this erroneous instruction, even though same had in it another matter which the court might have otherwise given. Special charges are given or refused in the form as requested, according as they present correct issues in such form or the contrary.
The motion for rehearing will be overruled.
Overruled.